TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00034-CV



                                       Evelyn Jones, Appellant

                                                    v.

                  Texas Department of Family and Protective Services, Appellee


           FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 09-2194-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  Evelyn Jones appeals from the trial court’s order in a suit affecting the parent-child

relationship. The trial court’s final order appointed the Department of Family and Protective

Services as permanent managing conservator of the two children at issue, and appointed the

children’s parents as possessory conservators. Jones, who served as the temporary placement for the

children during the pendency of the suit, contends that the trial court erred in granting the

Department’s motion to strike her petition in intervention.

                  Jones’s brief was due March 30, 2011. On April 13, 2011, this Court notified Jones

that her brief was overdue and that a failure to respond to the overdue notice by April 25, 2011,

could result in the dismissal of her appeal for want of prosecution. To date, Jones has not filed a

brief or otherwise responded to the overdue notice. Accordingly, we dismiss this appeal for want

of prosecution.
                                         ___________________________________________

                                         Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Prosecution

Filed: June 17, 2011




                                             2